 

Case 18-19428-EPK Doc153 Filed 01/02/20 Page 1of1

* UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
West Palm Beach lvisser

4 & fisD Lcoutts. go

In Re. Case No. 18-1942%-EPK
Thapter 11

RCH LAWN MAINTENANCE LLC.

Debtor.

 

 

The following disbursements have been made from the account of the Chanter |}

Debtor tor the following periods:

October i, 2019 te October 31. 2019 8 SOY g = le Y

| | OE S5IISE

Nevember 1. 2019 to November 30. 2619 8

December 1. 2019 te December 31, 2619 } 4Y 2A, i
TOTAL s o 43 4b.

1 HEREBY DECLARE. under penalty of perjury, that the foregomeg information

a

is true and correct to the best of my knowledge

4
Reapecttlly subenined thisSl day of Dect ais

RCH LAWN MAINTENANCE LLC

wo Re

Seth Howard Horow viz. Managing Member

 
